Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is in response to the Response After Final Action filed on 04/12/2021. 


Response to Amendment
The amendment filed on 04/12/2021 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-10, 14, 16 and 18.
NOTE: Applicant’s submission of the new title on 10/06/2020 (“WAFER PROCESSING METHOD USING A RING FRAME WITH A POLYESTER SHEET WITH NO ADHESIVE LAYER”) has overcome previous objection to the Specification. Please enter the new title.



Allowable Subject Matter
Claims 11-13, 15 and 17 are canceled.
Claims 1-10, 14, 16 and 18 are allowed.

Please enter the claims submitted on 04/12/2021.



REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP §1302.14).
Applicant’s arguments submitted on 03/30/2021 and 04/12/2021 have been fully considered. The remarks and arguments submitted by the Applicant for independent Claim 1 have overcome prior art of record. 

The cited prior art of record, Han et al. (US 20120286429 A1; hereinafter “Han”), Akutsu et al. (US 2019/0378747 A1; hereinafter “Akutsu”), Horigome et al. (US 20060134406 A1; hereinafter “Horigome”) have been found to be the closest prior art.

Furthermore, new prior art Tuominen et al. (US 20150289379 A1; hereinafter “Tuominen”), Suga et al. (US 20120273831 A1; hereinafter “Suga”) and Arai et al. (US 20050221584 A1; hereinafter “Arai”) are being cited in this reason for allowance section (listed in the attached PTO-892) to demonstrate that they teach some portions of the allowable subject matter. However, it would not have been obvious to combine the teachings of Tuominen, Suga or Arai with the other prior art of record.

Regarding Claim 1: 

Han et al.:
Examiner reconsidered the rejections over Han. In view of the reconsideration, Han does not expressly disclose a uniting step by thermocompression bonding after providing the mounting tape 222. Han discloses (figs. 6b-6c) application of heat and pressure to the mounting tape 222 via the jig 226 in order to form a gap 232 between the chips 124, which is part of the chip singulation process, not part of the uniting step. Furthermore, though Han does not expressly depict or show any adhesive layer or an adhesive surface over the mounting tape 222, it would be inherent in the mounting assembly process as shown in fig. 6a (¶ 0072). 
Hence, Han in view of Akutsu does not expressly disclose "… providing a polyester sheet, having no adhesive layer, on a back side of the wafer and on a back side of the ring frame, such that the polyester sheet is in direct contact with the back side of the wafer and the back side of the ring frame ", together with " a uniting step of heating the polyester sheet " in combination with other limitations as recited in claim 1.

Regarding prior art Horigome et al.:
Horigome does not expressly disclose “providing a polyester sheet, having no adhesive layer, on a back side of the wafer and on a back side of the ring frame, such that the polyester sheet is in direct contact with the back side of the wafer and the back side of the ring frame” as cited in claim 1.

Regarding new prior art Tuominen et al., Suga et al. and Arai et al.:

Tuominen et al.:
Tuominen discloses providing a polymer based support membrane 12 having no adhesive layer on a back side of the chips 6, such that the polymer based support membrane 12 is in direct contact with the back side of the chips 6 and the chips 6 can be attached with the polymer based support membrane 12 with the aid of a vacuum (figs. 1-3; ¶ 0034-0036).
However, Tuominen does not disclose utilizing the polymer based support membrane in a wafer dicing process and it would not have been obvious to one of ordinary skill in the art to combine the teachings of Tuominen with the other prior art of record.

Suga et al.:
Suga discloses providing a thermoplastic resin based support carrier 21 (hereinafter “plastic sheet”) having no adhesive layer on a back side of the chips 16, such that the plastic sheet 21 is in direct contact with the back side of the chips 16 and the chips 16 can be attached with the plastic sheet 21 by applying heat to the plastic sheet 21 (figs. 2(a)-2(h); ¶ 0093-0096).
However, Suga does not disclose utilizing the plastic sheet having no adhesive layer in a wafer dicing process and it would not have been obvious to one of ordinary skill in the art to combine the teachings of Suga with the other prior art of record.

Arai et al.:
Arai discloses a wafer processing method for dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, the division lines being formed on a front side of the wafer (figs. 1-19), the wafer processing method comprising:
performing thermocompression bonding (i.e., heating around 2000 to 3000C while pressurizing; figs. 3-4, ¶ 0037) of the ring frame 12 and the outer peripheral surface of the wafer Wa without any adhesive agent (¶ 0037) and
 	providing a tape T having an adhesive surface on a back side of the wafer Wb and on a back side of the ring frame F. 
Though Arai discloses thermocompression bonding of the ring frame and the outer peripheral surface of the wafer, however, Arai does not expressly disclose "… ", together with " a uniting step of heating the polyester sheet while applying a pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding to form a frame unit in a condition where the front side of the wafer and a front side of the ring frame are exposed upward" in combination with other limitations as recited in claim 1.
None of the prior art of record teaches or suggests, alone or in combination, “A wafer processing method for dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, the division lines being formed on a front side of the wafer to thereby define a plurality of separate regions where a plurality of devices are individually formed, the wafer processing method comprising… providing a polyester sheet, having no adhesive layer, on a back side of the wafer and on a back side of the ring frame, such that the polyester sheet is in direct contact with the back side of the wafer and the back side of the ring frame ", together with " a uniting step of heating the polyester sheet while applying a pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding to form a frame unit in a condition where the front side of the wafer and a front side of the ring frame are exposed upward" in combination with other limitations as recited in claim 1.
The claims are novel over the prior art in terms of entirety of the claims. Dependent claims 2-10, 14, 16 and 18 are allowed for the same reasons.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/NILUFA RAHIM/Primary Examiner, Art Unit 2893